Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 1 of 15 Page ID #:5




               	  
               	  
           EXHIBIT	  
             “A”	  
               	  
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 2 of 15  Page ID #:6
                                                                  ELECTRONICALLY FILED
                                                                   2020 Sep 23 11:50 AM
                                                                    CLERK OF COURT
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 3 of 15 Page ID #:7
    Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 4 of 15 Page ID #:8




                             The Shelby County, Tennessee Chancery Court




    Case Style:              CHARLIE A POWELL V ETHAN HEALY, ET AL

    Case Number:             CH-20-1166

    Type:                    Process issued other (T)




                                                  Sam Ginsberg, DC




Electronically signed on 09/23/2020 01:56:19 PM
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 5 of 15  Page ID #:9
                                                                  ELECTRONICALLY FILED
                                                                   2020 Sep 23 11:50 AM
                                                                    CLERK OF COURT
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 6 of 15 Page ID #:10
    Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 7 of 15 Page ID #:11




                             The Shelby County, Tennessee Chancery Court




    Case Style:              CHARLIE A POWELL V ETHAN HEALY, ET AL

    Case Number:             CH-20-1166

    Type:                    Process issued other (T)




                                                  Sam Ginsberg, DC




Electronically signed on 09/23/2020 01:56:19 PM
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 8 of 15ELECTRONICALLY
                                                                     Page ID #:12 FILED
                                                                                         2020 Sep 23 11:50 AM
                                                                                          CLERK OF COURT


              IN THE CHANCERY COURT FOR SHELBY COUNTY, TENNESSEE
                                 AT MEMPHIS


  CHARLIE A. POWELL, II,                           )
                                                   )
                 Plaintiff,                        )      Case No. ___________________
                                                   )
  v.                                               )
                                                   )      JURY DEMAND
  ETHAN HEALY pka “HEALY”, and                     )
  BRAINTRUST RECORDS, LLC,                         )
  a Florida Limited Liability Company,             )
                                                   )
                 Defendants.                       )


                              COMPLAINT FOR BREACH OF CONTRACT


         Plaintiff Charlie A. Powell, II (“Mr. Powell”) brings this action for breach of contract for

  Defendant Ethan Healy’s (“Mr. Healy”) breach of the management agreement between the parties

  and for an accounting.

                                             THE PARTIES

         1.      Plaintiff Charlie A. Powell, II is a citizen and resident of Shelby County, Tennessee

  and is an authorized fifty percent (50%) owner of Braintrust Records, LLC (“Braintrust”). Mr.

  Powell is a businessman and works as a personal manager in the music business.

         2.      Defendant Ethan Healy pka “Healy” is a citizen and resident of Los Angeles

  County, California and is an authorized fifty percent (50%) owner of Braintrust. Mr. Healy is a

  hip-hop recording artist and songwriter.

         3.      Defendant Braintrust Records, LLC is a Florida limited liability company

  authorized to transact business in the State of Florida, with its principal place of business located

  at 3030 North Rocky Point Drive, Suite 150A, Tampa, Florida 33607. Braintrust was formed

  through its articles of organization on September 27, 2017. Braintrust is a member-managed
                                                 1 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 9 of 15 Page ID #:13




  limited liability company. Braintrust may be served with process through its registered agent,

  Registered Agents, Inc., at 7901 4th Street North, Suite 300, St. Petersburg, Florida, 33702.

                                   VENUE AND JURISDICTION

          4.       The Court has general personal jurisdiction over Mr. Healy because he has

  continuous and systematic contacts with the State of Tennessee such that he can be found to be

  essentially at home in this judicial district. The Court also has specific personal jurisdiction over

  Mr. Healy because he conducted his artist and songwriting activities and negotiations with Mr.

  Powell for the Management Agreement in this judicial district and entered into and performed his

  obligations pursuant to the Management Agreement in this judicial district.

          5.       The Court has general personal jurisdiction over Defendant Braintrust because it

  has continuous and systematic contacts with this judicial district in the State of Tennessee such

  that it can found to be essentially at home within this judicial district. The Court also has specific

  personal jurisdiction over Braintrust because the company’s members conduct business activities

  in the State of Tennessee and the company maintains bank accounts in Tennessee through which

  is conducts business.

          6.       Venue is proper in this Court because the Management Agreement was entered into

  and performed in this judicial district, and the events giving rise to this dispute occurred in this

  judicial district.

                                                FACTS

          7.       Mr. Powell is an artist manager and businessman in the hip hop music and

  entertainment industry.




                                                 2 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 10 of 15 Page ID #:14




         8.      Mr. Healy is a hip-hop recording artist and songwriter from Memphis, Tennessee

  who currently resides in Los Angeles County, California. Mr. Healy frequently travels back to

  Memphis, Tennessee both for work and to visit his family members who reside there.

         9.      In or about 2012, Mr. Powell and Mr. Healy entered into an oral agreement (the

  “Management Agreement”), whereby Mr. Powell agreed to act as personal manager for Healy in

  his entertainment and music-related activities in exchange for a commission of fifteen percent

  (15%) of Mr. Healy’s gross income related to those activities.

         10.     Beginning in 2012, Mr. Powell acted as Mr. Healy’s personal manager and Mr.

  Healy held Mr. Powell out as his personal manager. During that time, Mr. Powell provided

  management services to Mr. Healy, including providing advice and counsel to Mr. Healy with

  respect to his development as an artist and songwriter and other entertainment-related activities.

         11.     Under Mr. Powell’s management and guidance, Mr. Healy experienced increasing

  success in the development of his musical career.

         12.     In or about September 2017, Mr. Powell and Mr. Healy partnered to form the

  independent record label, “Braintrust Records.” “Braintrust Records” currently operates through

  Braintrust Records, LLC, a Florida limited liability company that was created on September 27,

  2017. Braintrust is an active Florida LLC in good standing.

         13.     The primary purpose of Braintrust Records was to continue to develop Mr. Healy’s

  talents and release Mr. Healy’s music and for Mr. Powell and Mr. Healy to sign other recording

  artists to the label to develop and release their music. Another purpose of the formation of the

  Braintrust record label was to eventually “upstream” the label and/or partner with a major

  recording label (i.e., Sony Music Group, Universal Music Group, Warner Music Group) for acts

  signed to the label, including, potentially, Mr. Healy.



                                                 3 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 11 of 15 Page ID #:15




         14.     Mr. Powell and Mr. Healy are the only two members of Braintrust Records LLC,

  and each have an equal fifty percent (50%) ownership interest in the company.

         15.     From 2012 to mid-2019, Mr. Powell advised and counseled Mr. Healy in his

  development as a recording artist, often paying expenses for Mr. Healy out of his own pocket. In

  or about late 2017 or early 2018, Mr. Powell began conducting extensive negotiations with RCA

  Records, a division of Sony Music Group (“RCA”), for a potential exclusive recording agreement

  with Mr. Healy pka Healy.

         16.     However, Mr. Powell was not satisfied with the deal points initially offered by

  RCA, and, thus, continued to engage in negotiations to obtain for Mr. Healy the most advantageous

  agreement possible.

         17.     As a direct result of Mr. Powell’s efforts and negotiations with various RCA

  personnel during the majority of 2018, Mr. Powell was able to obtain a favorable exclusive

  recording agreement (the “Recording Agreement”) between Braintrust Records, LLC for the

  services of Mr. Healy, with RCA. The Recording Agreement was entered into on December 7,

  2018 and signed by Mr. Healy on behalf of and as a member of Braintrust Records, LLC. Mr.

  Powell’s efforts were pivotal in securing this agreement for Mr. Healy.

         18.     Upon information and belief, pursuant to the provisions of the Recording

  Agreement, RCA has paid to Braintrust Records, LLC and/or Mr. Healy an advance of at least

  $350,000 (an amount specifically negotiated by Mr. Powell), and will continue to pay to Braintrust

  Records, LLC and/or Mr. Healy additional advances if and when it exercises the Option Periods

  in the agreement.

         19.     Pursuant to the terms of the Management Agreement, Mr. Powell is entitled to

  commission fifteen percent (15%) of the gross amounts paid to Mr. Healy, through Braintrust, by



                                                4 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 12 of 15 Page ID #:16




  RCA pursuant to the Recording Agreement, which was procured by Mr. Powell during the Term

  of the Management Agreement.

          20.   However, Mr. Healy has refused to pay Mr. Powell any commissions on income

  paid to him pursuant to the Recording Agreement. Mr. Healy has, thus, materially breached the

  Management Agreement by failing to pay Mr. Powell 15% of the gross monies he has received

  from RCA and any other income earned during the Term.

          21.   Approximately six months after the Recording Agreement was signed, in or about

  July 2019, Mr. Healy – through counsel – suddenly notified Mr. Powell of his desire to terminate

  the Management Agreement.

          22.   At the same time, Mr. Healy improperly and unilaterally terminated Mr. Powell’s

  access to the financial records and corporate bank accounts of Braintrust Records, LLC, and has

  continued to exclude Mr. Powell from all activities related to the company for over a year. Mr.

  Powell has requested access to the financial and other business records of the company on several

  occasions in order to determine, among other things, what monies RCA has paid to Mr. Healy

  since December 2018, but Mr. Healy has ignored or denied those requests.

                             COUNT I – BREACH OF CONTRACT
                                 (Management Agreement)

          23.   Plaintiff incorporates herein by reference the allegations contained in Paragraphs 1

  – 22.

          24.   The Management Agreement is an enforceable contract between the parties.

          25.   Pursuant to the Management Agreement, Mr. Powell is entitled to receive 15% of

  gross monies Mr. Healy receives for entertainment-related activities during the Term, including

  opportunities obtained or for which Mr. Powell was the procuring cause during the Term.




                                               5 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 13 of 15 Page ID #:17




          26.    Mr. Powell negotiated and procured for Mr. Healy, during the Term of the

  Management Agreement, the Recording Agreement with RCA. Thus, Mr. Powell is entitled to

  commission 15% of any monies paid to Mr. Healy, through Braintrust Records, LLC, pursuant to

  the Recording Agreement.

          27.    Defendant has breached the Management Agreement because he has failed to pay

  to Plaintiff commissions owed pursuant to that agreement. Specifically, Mr. Healy has failed to

  pay to Plaintiff his commissions owed from monies received by RCA pursuant to the Recording

  Agreement, which Recording Agreement was procured by Mr. Powell during the Term of the

  Management Agreement.

          28.    Defendant Mr. Healy has also breached the Management Agreement by failing to

  pay Plaintiff commissions on other gross income he has received that Plaintiff is entitled to

  commission under the Management Agreement.

          29.    Defendant has retained funds that should have been paid to Plaintiff in the amount

  of, upon information and belief, at least $50,000, and Plaintiff has been damaged thereby.

          30.    Plaintiff is entitled to recover the amounts improperly withheld from Plaintiff by

          Defendant in breach of the Management Agreement.

                                   COUNT II - ACCOUNTING

          31.    Plaintiff incorporates herein by reference the allegations contained in Paragraphs 1

  – 30.

          32.    An accounting is necessary for Plaintiff to determine the extent of damages to him

  as a result of Defendant Mr. Healy’s breach of contract, and in order to accurately calculate the

  amounts of gross income earned and/or received by Defendant which Plaintiff is contractually

  entitled to commission.



                                                6 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 14 of 15 Page ID #:18




         33.     The information necessary for Plaintiff to determine the accuracy of the accounting

  is within the exclusive control of Defendants and their representatives. Plaintiff lacks critical

  information about the finances of both Braintrust Records, LLC and Mr. Healy.

         34.     In addition, there exist among the parties accounts of a complex nature that

  necessitate an accounting, and Plaintiff is entitled to an accounting as a co-member of Braintrust

  Records, LLC, which was demanded on September 4, 2020. An accounting is necessary to

  examine these complex accounts.

         WHEREFORE, Plaintiff demands a judgment of the Defendant as follows:

         1.      That this Court declare that Plaintiff is contractually entitled to commission the

  gross income Defendant received and will receive pursuant to the Recording Agreement with

  RCA; and

         2.      For compensatory damages for breach of the Management Agreement for the

  failure to pay commissions in an amount to be determined at trial; and

         3.      For a complete accounting by the Defendants; and

         4.      For such other and further relief as may be appropriate; and

         5.      For general relief; and

         6.      For the costs of this cause.



                                           JURY DEMAND



         Plaintiff demands a jury.




                                                7 of 8
Case 2:20-cv-10171-DSF-AFM Document 1-1 Filed 11/05/20 Page 15 of 15 Page ID #:19




  September 22, 2020                           Respectfully submitted,

                                               SHACKELFORD, BOWEN
                                               MCKINLEY & NORTON, LLP


                                               ______________________________
                                               Lauren Kilgore (TN Bar No. 30219)
                                               Christian Barker (TN Bar No. 031016)
                                               1 Music Circle South, Suite 300
                                               Nashville, TN 37209
                                               P: (615) 329-4440
                                               F: (615) 329-4485
                                               lkilgore@shackelford.law
                                               cbarker@shackelford.law

                                               Attorneys for Plaintiff




                                      8 of 8
